UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2010 Bakers Footwear Group, Inc. (Exact Name of Registrant as Specified in Charter) Missouri (State or Other Jurisdiction of Incorporation) 000-50563 (Commission File Number) 43-0577980 (I.R.S. Employer Identification Number) 2815 Scott Avenue St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (314) 621-0699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On April 20, 2010, Bakers Footwear Group, Inc. (the “Company”) entered into an amendment to its 9.5% Subordinated Convertible Debentures (the “Debentures”) issued by the Company to investors on June26, 2007, and an amendment to the related Subordinated Convertible Debenture Purchase Agreement dated June 13, 2007 by and among the Company and the investors named therein (the “Debenture Amendments”). The Debenture Amendments are attached hereto as Exhibit 4.3 and incorporated herein by reference. Amendment to Subordinated Convertible Debentures and Subordinated Convertible Debenture Purchase Agreement. As previously disclosed in Form 8-K filed on March 31, 2010, on March 29, 2010 the Company received a staff determination letter to delist the Company’s common stock from The Nasdaq Stock Market (“Nasdaq”) as a result of the Company’s stockholders equity being less than the Nasdaq minimum stockholders’ equity requirement. As previously disclosed, the Company is in the process of appealing the delisting determination. The Debenture Amendments add “the OTC Bulletin Board quotation system, the electronic quotation system operated by Pink OTC Markets Inc., or any other electronic quotation system” to the definition of “Eligible Market” in the debenture documents. The Debenture Amendments also modify the definition of an event of default such that an event of default would no longer occur if the Company’s stock is not listed or quoted, or is suspended from trading, on an Eligible Market for a period of five trading days. As previously disclosed in a Current Report of Form 8-K filed on March 19, 2007, investors in the Debentures include corporate directors Andrew N. Baur and Scott C. Schnuck, an entity affiliated with Mr.Baur, and advisory directors Bernard A. Edison and Julian Edison and are set forth in the attached Exhibit 4.3. Mr. Baur is also a member of the Company’s audit committee and both Messrs. Baur and Schnuck are members of the Company’s compensation committee and nominating and corporate governance committees. Bernard Edison is also the father of Peter Edison, the Company’s Chairman and Chief Executive Officer, and the Company believes that he is the beneficial owner of in excess of 5% of the Company’s common stock. Julian Edison is a cousin of Peter Edison. Each of Messrs. Baur, Schnuck, B. Edison and J. Edison receive fees and other compensation from the Company from time to time in their capacities with the Company. The audit committee and Board of Directors of the Company, with interested directors recusing themselves, reviewed and approved the transaction.
